Citation Nr: 1410424	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-45 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the left hand, including as secondary to the service-connected injury to the intrinsic muscles of the left shoulder girdle, status post repair to the shoulder joint ("left shoulder disability").

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1994.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented testimony before the Board in October 2013; the transcript has been associated with the virtual record.

The left shoulder claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left arm neuralgia is the result of the service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for left arm neuralgia on a secondary causation basis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has left arm neuralgia that is the result of the service-connected left shoulder disability.  See March 2013 VA examination report.  Therefore, entitlement to service connection for left arm neuralgia on a secondary causation basis is in order.  


ORDER

Entitlement to service connection for left arm neuralgia as secondary to the service-connected left shoulder disability is granted. 


REMAND

The Veteran has also filed a claim of entitlement to an evaluation in excess of 20 percent for the service-connected left shoulder disability.  A preliminary review of the record reveals the matter is not ready for appellate disposition.

In testimony before the Board, the Veteran has indicated that he received treatment for his left shoulder approximately six to eight months prior at the Beaumont VA clinic.  He additionally testified that he sought treatment at the Houston VA Medical Center (VAMC) within the last year.  The last VA treatment records associated with the virtual record are dated in January 2013.  Any missing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran additionally testified that his left shoulder disability has worsened in severity since his last examination.  Specifically, he testified that the March 2013 VA examination did not adequately represent how much actual loss of motion he has in the left shoulder.  He further asserts that he has decreasing range of motion, fatigue with use of the arm, less daily activities, and loss of sleep due to waking from pain.   
    
The Board cannot ascertain to what extent the left shoulder disability has increased in severity, if at all, without a new VA examination, especially in light of the potentially missing records.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the left shoulder disability dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed, to include range of motion testing.  The examiner should describe all findings  in detail.    

(a) Examination findings pertinent to the left shoulder should be reported to allow for application of VA rating criteria for musculoskeletal disabilities  and muscle injuries.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) Please discuss what muscle group is affected by the left shoulder disability, if any, and whether the loss of function is slight, moderate, moderately severe, or severe.  (e) Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left shoulder disability alone (not including the effects of any non-service connected disabilities).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased evaluation for a left shoulder disability in light of all evidence of record and should consider whether the disability is more properly rated as a musculoskeletal disability as opposed to a muscle injury and whether a total disability evaluation based on individual unemployability is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


